Citation Nr: 0802178	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-37 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of pension overpayment in the original 
amount of $5,286.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran, presently deceased, served on active duty from 
June 1942 to October 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision from the VA 
Pension Center in Milwaukee, Wisconsin, that granted partial 
waiver of a pension overpayment in the amount of $402.00, 
leaving a balance of $5,286.00.

In April 2007, the Board granted the appellant's motion to 
advance the appeal on the Board's docket for good cause shown 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The appellant received an overpayment of VA pension 
benefits in the amount of $5,286.00.

2.  Notice of the indebtedness was sent to the appellant at 
her address of record on February 12, 2005.  

3.  The appellant filed a request for waiver of the 
overpayment in May 2006, in excess of 180 days after notice 
of the indebtedness was sent to her.




CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate the claim and to assist 
in obtaining the relevant evidence, and finds that the 
provisions of the law and regulations do not apply to this 
claim.  See Veterans Claims Assistance Act of 2000 (the 
VCAA), 38 U.S.C.A. §§ 5103, 5103A, 3.159 (West 2002).

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim. VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  In addition, the 
disposition of this case is based on the operation of law.  
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA and its implementing regulations are not 
for application in this matter.

II.  Analysis

Facts

In November 2004, VA sent the appellant a notice proposing to 
adjust her pension benefits based on additional retirement 
income.  

In January 2005, the appellant informed VA in a statement (VA 
Form 21-4138) that she agreed with the proposal to adjust her 
pension benefits.  

On February 12, 2005, VA's Debt Management Center (DMC) sent 
a letter to the appellant informing her of the $5,286.00 
overpayment and that VA planned to withhold benefits 
beginning in May 2005 until the amount of the overpayment had 
been recouped.  This letter went on to inform the appellant 
that she had the right to dispute the debt and the right to 
request a waiver.  

In May 2006, the appellant requested a waiver of the pension 
overpayment in question.  

Enclosed with the appellant's Notice of Disagreement, 
received in August 2006, was a July 2006 letter from Russell 
H. Robbins, M.D., noting that he had seen the appellant for a 
check up and that she was in "a state of emotional 
upheaval" due to information from VA regarding a "$4,000.00 
or so" overpayment.  He described the overpayment as 
"extraordinary" in view of the appellant's financial status 
and hoped that VA could resolve the issue without any great 
financial penalty to the appellant.  

In the substantive appeal filed in December 2006, the 
appellant asserted that she did not know that she had to 
request a waiver of the overpayment since VA had already been 
recouping money to repay the debt.  She further asserted that 
the overpayment should be waived in view of her financial 
status, age and health.  

Law and Regulations

A request for waiver of indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2006).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing. 38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).

Discussion

It is clear from the facts above that the appellant's waiver 
request in May 2006 was made in excess of 180 days after 
notice of the overpayment was sent to her address of record 
from the DMC in February 2005.  Under the law, this 
constitutes an untimely filing of the waiver application.  
38 U.S.C.A. § 5302(a) (West 2002).

The appellant does not dispute, nor does the evidence show, 
that a mistake was made by either VA or postal authorities in 
the mailing of the February 2005 overpayment notice to the 
appellant's address of record at the time the letter was 
sent.  The appellant likewise does not contend that she did 
not receive notice of the overpayment.  See Mindenhall, 
supra; see also Baxter v. Principi, 17 Vet. App. 407 (2004) 
[the Board need not examine whether presumption of regularity 
has been rebutted unless and until an appellant, at a 
minimum, alleges that he or she did not receive the document 
in question].   

Rather, the appellant contends that she did not know she had 
to request a waiver of the overpayment since VA was already 
taking money out to repay the debt.  Thus, she asserts that 
the waiver request should be "reinstated" and that she 
should be granted a waiver for the overpayment in light of 
her financial status, age and health.  

In regard to the appellant's contentions, while the February 
2005 notice did indeed inform her that her pension benefits 
were going to be withheld beginning in May 2005 until the 
amount of the overpayment had been recouped, nowhere in this 
letter does it state that she was not required to request a 
waiver of such debt.  Instead, this letter clearly informed 
the appellant of her right to dispute the debt and to request 
a waiver of the debt.  

As far as the appellant's latter argument above regarding 
waiving the debt due to her age, health and financial status, 
the pertinent law and regulations do not contain an exception 
to an untimely request for waiver based on financial status, 
age and health.  Instead, factors such as these warrant 
consideration only after a timely waiver request has been 
made which, in this case, was not accomplished.  38 U.S.C.A. 
§ 5302(a) (West 2002).

Based on the foregoing, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case.  Thus, while the Board sympathizes with the appellant's 
financial status, it has no authority to disregard the 
limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

In sum, as the appellant's request for a waiver of the 
overpayment of pension benefits in the amount of $5,286.00, 
was not timely filed, her claim must be denied.  Sabonis, 
supra.


ORDER

The appellant's request for waiver of overpayment of pension 
benefits in the amount of $5,286.00 was not timely filed and 
therefore, the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


